In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-18-00161-CV
                ___________________________

     INTERNATIONAL GOVERNOR SERVICES LLC, Appellant

                                V.

 SCOTT DOUGLAS RASMUSSEN, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF PEYTON NICOLE RASMUSSEN,
  DECEASED, AND THE ESTATE OF PARKER STONE RASMUSSEN,
 DECEASED; AND DELAVAE ANN CARLSON, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF MICHAEL GLENN
              MASTALEZ, DECEASED, Appellees


             On Appeal from the 348th District Court
                     Tarrant County, Texas
                 Trial Court No. 348-291241-17


            Before Sudderth, C.J.; Gabriel and Kerr, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Dismiss.” We grant the

motion, set aside the trial court’s order denying Appellant’s special appearance

without regard to the merits, and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: January 17, 2019




                                           2